DETAILED ACTION
Final Rejection
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1, 3, 14, and 15 were amended.  Claims 2, 4, 6-13, 19, 24, and 25 are cancelled.  Claims 1, 3, 5, 14-18, and 20-23 are amended.  

Response to Arguments
The drawing submitted on 2/2/2021 is acknowledged and the objection to the drawing is withdrawn.
The objection to claim 2 is withdrawn in view of the cancellation of the claim.  
The objection to claim 1 in section 2 of the previous Office Action is withdrawn in view of the amendment to the claim while the rejection of claim 2 is withdrawn in view of the cancellation of the claim.
The 35 U.S.C. § 112(a) or 35 U.S.C. § 112, 1st paragraph rejection in section 3 of the prior Office Action is withdrawn in view of the amendment to claim 1.  
The 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd paragraph rejection of claims 3-5, 20, and 21 are maintained.  The Office indicated that the term “about” was indefinite in its use for describing boundaries related to molecular weight.  Applicants argued that the term “about” is used throughout the specification.  The Office agrees that “about” is used throughout the specification in the context of 
In regards to the 35 USC 102 rejections of claims 1-3, 14-18, 20-23, and 25, Applicant argues that amendments to claim 1 would be sufficient to overcome the applied reference as Meier does not teach repeating steps (c) through (f) periodically.  Steps (c) – (f) pertain to establishing a background fluorescence level in the body, introducing injectate into the body, and then taking and recording measurements related to the tags, and then determining plasma volume (PV).  Repeating these steps amount to performing another PV measurements to obtain a new PV estimate.  As noted in the rejection of claim 1, the Office argued that the periodic repeating was optional and thus not required as part of the rejection, but alternatively [0020] states: 
“A yet still further aspect of the invention is to provide a periodic blood sampling technique for use in measuring hematocrit, GFR and other biometric indicators. This technique may utilize a dynamic and static marker as described above, and avoids the necessity for continuous sampling form the subject's blood stream, and utilizes blood samples taken at variable times ranging from 10 to 60 minute intervals.”
This quoted paragraph essentially states that the measurements may be repeated periodically.  
The periodic sampling and repetition of steps (c) – (f) in claim 1 would appear to differ from the periodic sampling and testing of noted in the quoted section above as that section appears to pertain to Monitoring Biometric Indicators.”  The word “monitoring” means observing or checking something over time which implies performing the same method over to obtain new estimates of the biometric indicator (in this case, PV).  The Office takes Official Notice that repeating a test is well known in the medical diagnostic field and therefore would have been obvious modification to Meier’s PV determination method.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 20 and 21 also recite the limitation “about” in reference to molecular weight values.  The term "about" in each claim is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 14, 16-18, 20-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Meier et al. (WO2013/123285, note the corresponding US national stage application, US 2014/0369936, will be referenced in the rejection below).
Regarding claim 1, Meier et al. disclose a method for measuring plasma volume of a mammalian subject (Abstract – “Methods of measurement of biometric indicators in a mammalian subject are described. Biometric indicators of interest include … plasma volume”), comprising 
(a) calibrating an injectate to obtain a calibration identification of the injectate that contains parameters of the injectate ([0018] – “(a) providing an injectate … (b) calibrating the injectate to obtain a calibration identification of the injectate containing parameters of the injectate”), wherein the injectate comprises: 
(i) a first fluorescent tag having a first excitation wavelength and a first emission wavelength; (ii) a second fluorescent tag having a second excitation wavelength and a second emission wavelength ([0018] – “(a) providing an injectate comprising (i) a first fluorescent marker having a first excitation wavelength and a first emission wavelength; (ii) a second fluorescent marker having a second excitation wavelength and a second emission wavelength”), wherein the first fluorescent tag is conjugated to a static molecule and the second fluorescent tag is conjugated to a dynamic molecule ([0019] – “(a) providing an injectate comprising (i) a single static marker having a first fluorescent tag” and/or depending on which one is considered first or second – [0040] – “The first fluorescent marker is a dynamic molecule and the second fluorescent marker is a static molecule”; see also [0041]-[0042]); and 
(iii) an injectate carrier (claim 1 – “An injectate for…”)); 
(b) inputting the parameters of the calibration identification of the injectate to a fluorescent detector to calibrate the fluorescent detector (claim 7 – “(c) inputting the parameters of the calibration identification of the injectate to a fluorescent detector to calibrate the fluorescent detector”); 
(c) determining existing level of fluorescence in the mammalian subject ([0018] – “(d) obtaining a species specific hematocrit curve”; ); 
(d) introducing the injectate into vascular system of the mammalian subject ([0018] – “(e) introducing the injectate into vascular system of the mammalian subject”); 
(e) exciting the first fluorescent tag with a first excitation wavelength and exciting the second fluorescent tag with a second excitation wavelength at an optical interface of an optical 
(f) measuring the first emission intensity of the first emission wavelength of the first fluorescent tag and measuring the second intensity of the second emission wavelength of the second fluorescent tag at the optical interface of the optical probe and the vascular system, or in the sample taken from the vascular system, using the calibrated fluorescent detector, to obtain a spectrometric data set, which includes a first emission fluorescent intensity curve from the first fluorescent tag and a second emission fluorescent intensity curve from the second fluorescent tag ([0018] – “(g) measuring the first emission intensity of the first emission wavelength of the first fluorescent marker and measuring the second intensity of the second emission wavelength of the second fluorescent marker at the optical interface of the optical probe and the vascular system, or a sample taken from the vascular system, using the calibrated fluorescent detector to obtain a spectrometric data set comprising a first emission fluorescent intensity curve from the first fluorescent marker and a second emission fluorescent intensity curve from the second fluorescent marker”); and 
(h) calculating the biometric indicator of the mammalian subject as a function of the first and second emission intensities measured in (f) and relative to the existing level of fluorescence measured in (c) ([0018] – “(h) obtaining a raw ratio (as defined herein) from the spectrometric data set to determine an apparent hematocrit of the subject from the species specific hematocrit curve; (i) obtaining a correction factor for determining the hematocrit of the mammalian subject; and (j) applying the correction factor to the apparent hematocrit to determine the hematocrit of the mammalian subject”; [0062]-[0063] – where peak fluorescent 
Meier et al. do not expressly include the step of periodically repeating steps (c) through (f) (this limitation was interpreted as performing another test or measurement of PV).  The term periodically was interpreted to at least mean “from time to time or occasionally” based on the Oxford language dictionary.  As argued above in the Response to Arguments section, repeating another measurement for any diagnostic test, such as a plasma volume test, would be obvious to a person of ordinary skill in the art at the time of the filing of the invention.  In fact, the title of Meier’s invention is “Compositions and Methods for Monitoring Biometric Indicators.”  The word “monitoring” means observing or checking something over time which in this case, implies performing the same method over to obtain new estimates of the biometric indicator (in this case, PV).  The Office takes Official Notice that repeating a test is well known in the medical diagnostic field and therefore would have been obvious modification to Meier’s PV determination method.
Regarding claim 3, Meier et al. disclose wherein (e) is conducted about 10 to about 15 minutes after the introducing in (d) ([0020] – “-determine its concentration once mixing in the flowing plasma is completed, normally within 10 to 15 minutes following injection”).
Regarding claim 14, Meier et al. disclose wherein (e) and (f) are conducted using a sample of whole blood obtained from the mammalian subject ([0073] – “A step dose blood test set is run on a whole blood sample”).
Regarding claim 16, Meier et al. disclose wherein (e) and (f) are obtained using a probe ([0018] – “(e) introducing the injectate into vascular system of the mammalian subject; (f) exciting the first fluorescent marker with a first excitation wavelength and exciting the second fluorescent marker with a second excitation wavelength at an optical interface of an optical probe and the vascular system
Regarding claim 17, Meier et al. disclose wherein the probe is an oral probe ([0021] – “Yet another aspect of the present invention is to provide an oral probe for use within the oral cavity of a mammalian subject for measuring fluorescent intensity of a fluorescent molecule in the vascular system of the mammalian subject…”).
Regarding claim 18, Meier et al. disclose wherein the probe is a venous probe ([0018] mentions an optical probe for measurements and injecting an injectate into the vasculature; measurements are made at the interface between the probe and vasculature; [0063] states that the injectate is administered intravenously for measurements, therefore the interface of the probe is a venous location).
Regarding claim 20, Meier et al. disclose wherein the static molecule is dextran (see [0039] – “Examples of macromolecules include but are not limited to polymers, proteins, dextrans”) having a molecular weight of about 150 kDa ([0043] – “An example of such a static marker is a macromolecule, such as dextran with molecular mass greater than 50 kDa”).
Regarding claim 21, Meier et al. disclose wherein the dynamic molecule is a dextran having a molecular weight from about 5 to about 7 kDa ([0041] – “Dynamic molecules are known in the art to have a molecular mass less than 50 kDa, and more typically have a molecular mass less than 20 kDa”; [0039] – “The fluorescent dye may be associated, for example via conjugation, with another macromolecule to provide an intended molecular weight for the fluorescent dye. Examples of macromolecules include but are not limited to … dextrans”).
Regarding claim 22, Meier et al. disclose wherein the first fluorescent tag is fluorescein or a derivative thereof ([0043] – “-conjugated with two different fluorescent dyes, such as Texas Red.RTM. and fluorescein or its derivatives
Regarding claim 23, Meier et al. disclose wherein the second fluorescent tag is rhodamine or a derivative thereof ([0039] – “Many known fluorescent dyes can serve as fluorescent markers of the present invention, such as but are limited to rhodamine dyes or its derivatives”).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Meier et al. (WO2013/123285, note the corresponding US national stage application, US 2014/0369936, will be referenced in the rejection below) as applied to claim 1 and further in view of Sandoval, Jr. et al. (US 2016/0346407).  An argument was previously made in the claim 1 rejection above for modifying Meier to include additional PV tests (i.e. performing steps c-f again).  Meier et al. however do not disclose the calculation of a change in plasma volume based on differences in two PV calculations.  Measuring changes in plasma volume over time was known in the art as taught by Sandoval.  Sandoval is directed to methods of measuring blood volume (see Abstract).  Sandoval teaches at [0039] – “After an initial plasma volume determination for the patient has been made, periodic or continual blood samples are taken to determine the change in plasma volume based on the level of fluorescent emissions in the sample…”).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Meier et al. to include monitoring of plasma volume changes as taught by Sandoval for monitoring the fluid status of a patient because changes in fluid status is an important indicator of health.  There would have been a reasonable expectation of success given that the modification involves a simple math calculation (a difference/subtraction).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Meier et al. (WO2013/123285, note the corresponding US national stage application, US 2014/0369936, will be referenced in the rejection below) as applied to claim 14 above, and further in view of Wang (US 2011/0201940).  Meier et al. do not disclose wherein the sample is plasma obtained from the whole blood (Meier et al. disclose the use of a whole blood sample at [0073] – “A step dose blood test set is run on a whole blood sample”).  However, the use of a plasma sample for measuring PV using fluorescent .  

Conclusion
Claims 1, 3, 5, 14-18, and 20-23 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892.  The examiner can normally be reached on 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THO Q TRAN/               Examiner, Art Unit 3791      

/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791